Citation Nr: 1827460	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-39 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle disability. 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to December 1967, with additional ACDUTRA and INDUCTRA Reserve service. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The claim was brought before the Board in March 2017 and was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, another remand is necessary to afford the Veteran every possible consideration.

The Veteran contends that his right ankle condition is related to his active duty, to include an initial incident that occurred in October 1967.  The Board notes that after exhausting all efforts, the RO was unable to obtain the Veteran's service treatment records (STRs) from his July 1967 through December 1967 active service.  However, the Veteran's STRs from his Reserve service are a part of the record and do show the Veteran was seen for a right ankle injury with swelling and localized tenderness on August 26, 1971.  The records further show the examiner noted the Veteran had a long history of right ankle sprain.  The Veteran's military personnel records and STRs confirm the Veteran was on ACDUTRA, full time duty for training, from August 14, 1971 through August 29, 1971, and thus, the Veteran's right ankle injury was during a period of active duty. 

The Veteran was provided a VA examination in March 2012.  However, despite the Veteran's complaints of pain, the examiner did not provide an opinion due to the ankle appearing normal upon examination.  The evidence of record shows the Veteran was seen for chronic ankle pain through August 2013, however, there are no recent medical records addressing the Veteran's right ankle condition.  The Board recognizes the Court's recent ruling in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), that found "pain alone can serve as a functional impairment and therefore, qualify as a disability."  Thus, the Board finds due to the medical evidence of record showing consistent complaints of right ankle pain, there being no recent medical records, and the Veteran's August 1971 right ankle injury occurring during a period of active Reserve duty, a new examination is required in order to obtain a new opinion addressing the above.  Id., See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records or private treatment records relevant to the Veteran's right ankle claim.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any right ankle condition, to include any complaints of right ankle pain.  The record and a copy of this Remand must be made available to the examiner. 

Following a review of the entire record, to include the Veteran's competent lay statements, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ankle disability had its onset during, or is otherwise related to, his active duty service, to include his August 1971 in-service right ankle injury. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records or based on a lack of diagnosis of any right ankle condition other than ankle pain. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran with a Supplemental Statement of the Case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




